The opinion of the court was delivered by
Abbett, J.
The oniy difference between this application and the application for mandamus made by the collector of Passaic county against the mayor, &c., of Paterson, the city comptroller and city treasurer, arises from the different provisions of the charter of the city of Passaic. That charter does not provide for the payment of the state and county taxes in the same way as the charter of the city of Paterson. Section 25, act of April 11th, 1866 (Rev., p. 1159, § 83), is operative in this cause. Under that section it is the duty of the collector of the city of Passaic, out of the first moneys collected by him, to pay to the county collector the state and county taxes required to be assessed in said city at the time required by law to pay the same. The case shows that sufficient money has been collected, and that there is a deficiency of $9,354.94 unpaid for state school and county taxes.
As the duty is imposed directly on the city collector under the general act, and there are no provisions of the charter of the city of Passaic modifying the same, and he has collected sufficient money, it is his duty to pay over the same to the county collector. It is unnecessary in this case to make any other city official a party.
Let a peremptory mandamus issue.